Citation Nr: 1612246	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  07-35 533	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction of the rating for internal derangement of the right knee from 20 percent to 10 percent, effective August 1, 2007, was proper.

2.  Entitlement to an increased rating for internal derangement of the right knee, in excess of 10 percent for the time period from August 1, 2007, to June 9, 2009.

3.  Entitlement to an increased rating for total right knee arthroplasty with scars, previously characterized as internal derangement of the right knee, in excess of 60 percent from September 1, 2010.

4.  Whether the reduction of the rating for left knee degenerative arthritis from 20 percent to noncompensable, effective August 1, 2007, was proper.

5.  Entitlement to a compensable rating for left knee degenerative arthritis, for the time period prior to April 29, 2008.

6.  Entitlement to an increased rating for total left knee replacement with scars, in excess of 30 percent for the time period from June 1, 2009.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to September 1990 and from
January 1991 to January 1992.  These matters come before the Board of Veterans'
Appeals (Board) on appeal from rating decision render in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to all issues was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to all issues by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal as to all issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to all issues is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


